TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00283-CR
                                       NO. 03-16-00284-CR



                                  Donald Lee Mitchell, Appellant

                                                v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NOS. 71726 & 72952, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                              MEMORANDUM OPINION


                   Appellant Donald Lee Mitchell seeks to appeal a judgment of conviction for

aggravated robbery. See Tex. Penal Code § 29.03. The trial court has certified that (1) these are

plea-bargain cases and Mitchell has no right of appeal, and (2) Mitchell has waived the right

of appeal. Accordingly, we dismiss the appeals for want of jurisdiction. See Tex. R. App. P.

25.2(a)(2), (d).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: May 13, 2016

Do Not Publish